DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2020 has been entered.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US patent application publication 2002/0174505).
The publication to Kim discloses the invention as is claimed.  Kim discloses an adapter (10, fig. 3A) for connecting a wiper (40, fig. 6A) to a drive arm (H, B or P).  The adapter comprises two substantially parallel walls (22) joined together by at least one connecting element (clearly shown but not particularly numbered and including grooves 32a, 32b, 34).  The walls include internal lateral faces and external lateral faces.  The external lateral faces include patterns (52) thereon to reduce friction between the adapter and the wiper blade.  Between the patterns, U-shaped, longitudinally curved grooves are defined.  Such grooves are deemed to define drainage channels, at least as far as defined.  Such grooves are inclined with respect to a longitudinal axis of the adapter that is parallel to a top surface of the connecting element.  Note that the curvature of such grooves along their length provides them inclined as claimed to such axis.  Such longitudinal axis is shown below in the annotated figure of Kim and demonstrates an inclination angle of between 0 and 90 degrees.


    PNG
    media_image1.png
    271
    576
    media_image1.png
    Greyscale

	With respect to claim 1, note the right side of the external lateral face in figure 3A.  Such shows the patterns formed in rows and columns as there are both upper and lower spaced protrusions with a horizontal groove therebetween, as well as laterally spaced protrusions with a vertical groove therebetween.  As illustrated above, the longitudinal axis of the adapter parallel to a top surface is inclined to the curved grooves at an angle of between 0 and 90 degrees.
	With respect to claim 2, the patterns (52) appear to fully cover the external lateral faces of the parallel walls (22), thus meeting the more than 80% limitation.

	With respect to claim 5, the patterns (52) appear to have the same thicknesses as claimed.
	With respect to claim 8, the connecting element defines a throat (34) as claimed which is configured to receive and guide a pivot (44, fig. 6A) about which the adapter can rotate.
	With respect to claim 9, the drainage channel are deemed to define a grid as claimed (fig. 3A).
	With respect to claim 11, the grooves between the patterns are at least U-shaped as claimed.
	With respect to claim 12, note wiper (40, fig. 6A).
	With respect to claim 13, note wiper arm (H1, fig. 4A).
	With respect to claim 14, note figures 6A and 6B which show the external faces of the adapter (10) facing internal faces of walls of a connector (40) within opening (42). The patterns are deemed to guide pivoting, at least as far as such defines any particular structure or function, of the wiper about an axis of articulation defined by pivot pin (44).
	With respect to claims 15 and 16, the throat of Kim appears as a half cylinder of revolution that extends slightly less than 180 degrees (fig. 3B) in the same manner as applicant’s to accept the pivot pin (44).  Note that the claims are directed to the adapter alone and do not appear directed to the adapter with the pivot.  Thus, any particular use of force is not particularly relevant to the claimed adapter.  Further, such does not define any particular structure or construction for the adapter to distinguish from Kim.  Some force would be required to move the pivot into the throat.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US patent application publication 2002/0174505) in view of Fujiwara (US patent application publication 2009/0293218).
The publication to Kim discloses all of the above recited subject matter with the exception of the patterns having different thicknesses.
The publication to Fujiwara discloses an adapter (9, fig. 2A) for connecting a wiper (1, fig. 1A) to a drive arm (2).  The adapter comprises two substantially parallel walls (10) joined together by at least one connecting element (11, 12, 13).  The walls include internal lateral faces and external lateral faces.  The external lateral faces include patterns (14, 15, fig. 2A) with U-shaped grooves (16, 
Fujiwara also discloses that lower patterns can have a greater thickness than upper patterns (figs. 5A-5D) to reduce vibrations (paras. 18, 38). 
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide lower patterns of Kim (note right side of Kim fig. 3A has upper and lower patterns) with increased thickness with respect to upper patterns, as clearly suggested by Fujiwara, to reduce vibrations of the adapter within the wiper.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US patent application publication 2002/0174505).
	The publication to Kim discloses all of the above recited subject matter with the exception of there being more than ten patterns on each side and a particular width for the grooves between the patterns.
	With respect to claim 7, while Kim appears to show ten patterns (fig. 3A) on each external face, to increase such does not appear inventive.  Mere increase in the number of patterns does not appear to produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art to Kim.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to optimize the number of patterns, including as claimed, to provide optimal operational movement between the adapter and the wiper blade.

.

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive.




	Applicant’s arguments with respect to the rejection of claims by Fujiwara are noted and persuasive, particularly in light of the amendments made.
	Applicant’s discussion of the 103 rejections made does not appear to add anything more than has already been argued above.  No further comment is deemed necessary. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
14 January 2021